Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-22-00735-CR

                                    IN RE Adrian James HILLARD Jr.

                                             Original Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: November 9, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Adrian James Hillard Jr. filed a petition for writ of habeas corpus in which he asks

this court to release him from custody. Relator is represented by trial counsel below; therefore, he

is not entitled to hybrid representation. Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App.

1995). The absence of a right to hybrid representation means Relator’s pro se habeas corpus

petition will be treated as presenting nothing for this court’s review. See id. Accordingly, relator’s

petition for writ of habeas corpus is denied. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM

DO NOT PUBLISH




1
  This proceeding arises out of Cause No. 2022-CR-2190, styled State of Texas vs. Adrian James Hillard, Jr., pending
in the 186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.